Case 2:13-cv-00193 Document 1163. Filed on 06/11/19 in TXSD Page 1 of 2

C | fp Cons, CA) E HEN CWC Junce Reser ter Su 3 (g

HBr Ohite States'Courts

I ta Ruse Qr } {sx 2 Southern District of Texas
. FILED
S D002
deuwyther T¥ ad

( Rlec wean 3 Ci- ¥¥S- Vi+-2 BUceecce JUN 11 2019

David J. Bradley, Clerk of Court

Met Cyvep

(5 )3- 256-5566
VW 3- Vre- SII T

“(Ff « To Ba (lo Metre
( pry Sécahus %OG- Ber - 67 7B cece) : yn 13 WI?
( ( coanr (Cemer wrace eo! | a

26 CALLEE Comer.

TOE Doce YORE 000 VIF ce A3 Cetpus|I bt BEET Clee

(uy) Ary 36c-F5E- Fl Corcrwse Acc ertaves rut Ciel) Frem ME

Pos rere Et Pe 7

(ieee CALCU,

 

SUC Ces Ft Lim ree VYotwo Barcus Brccor] forte &

 

  

© TREK StaTe (fu see lus Copcmep] Ww (Te Cnr Wouewing LAée
On Cup & L mene DUtaAcar —- (tebe Grim A FEE, |
Wy _
Aart $s (4% Wrenn Te fer AZ & SAL ECU A
. CA ip oe a
COU LS tae) é

[MAO Cettop Of EU Compa. CULCs ise ROLEM Cups
. /

Ac Mape | (ry Te Srares| Te bern THM Sacog @
p (Ace Cer,

(pt cncie OUR Those of pte El Ccten are. ‘ ANCe STare CEots © Anz

[nDu Ree C oMtp' [3 Set 2652 73

| Stop ee rungp Blrorre

Smice Ire w (>

INA (CG ZENG Leer

Ww pyre te
AtvS
A SS Cony, ¥ Go. Bee 6 30 CALL :
. : , Ce Ctact

 

CC aye
Ake 5c unus £ OG Me K ¢
: Low Urbeer Séc UAts Sars
N
—
oO
N
cab)
Do
©
oO
Qa
Y”)
><
oa
&
Oo
a
or
a
a
—
co
oO
Cc
oO

    

  

g ALL EMS woe Bye. “Ble

pee BS $>

ww GC 2ExG 2cy

=

SIS RKH Om [ES3,-

(Lousnr te Yroor

Case 2:13-cv-00193 Docuntent 1763

| _ (DOC
L( SA COPWE, Case Mee CWeeg

             

SST Lcas

ce aa thee oe

THIS CORRASEROM neopost!
yee ts . Sd eh eee ul *
AN INMICTSS TH TSE

Fis) SL
Tuva CE Ros

United States Co
‘ou
Southern District of Tones
FILED -

JUN 11 2019

David J. Bradley, Clerk Of Court
